Citation Nr: 1761041	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  13-35 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable rating for bladder urolithiasis (claimed as a bladder disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from April 1983 to August 2009.
.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board notes that the Veteran's last examination for the Veteran's service-connected bladder urolithiasis disability took place in November 2011.

However, in a March 2015 correspondence, the Veteran indicated that his service-connected voiding dysfunction disabilities had worsened since his last VA examination as he did not void completely and was now required to wear absorbent material.  Notably, under the criteria for rating voiding dysfunction, a maximum 60 percent rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Given that the Veteran indicated that his service-connected symptoms had worsened and he appears to be receiving continued treatment for these disabilities, the Board is of the opinion that a new VA examination would be probative.  

The Board also notes that in the February 2013 rating decision, the RO, in part, granted service connection for bladder urolithiasis at an initial noncompensable evaluation and also granted service connection for benign prostatic hyperplasia (BPH) at an initial 40 percent disability evaluation.

Notably, both bladder urolithiasis and BPH are evaluated based on the criteria pertinent to voiding dysfunction.  38 C.F.R. §§ 4.115 (b), Diagnostic Codes 7515, 7527 (2017).

As a result, the Veteran's bladder urolithiasis and BPH disabilities cannot be separately evaluated because to do so would be in violation of VA's rules against pyramiding.  See 38 C.F.R. §§ 4.14, 4.115a, 4.115b, Diagnostic Codes 7515, 7527.  In determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other condition(s).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Accordingly, a compensable initial rating for a bladder urolithiasis disability itself, would violate the rule against pyramiding as currently, the Veteran's BPH disability is rated as 40 percent disabling as a voiding dysfunction, which constitutes the predominant symptomatology.  To rate each of these disorders relying on the same symptomatology would violate the rule against pyramiding. 

The record notably indicates that the February 2013 rating decision, October 2013 statement of the case and March 2015 supplemental statement of the case all noted that the November 2011 VA examiner found that the Veteran's voiding dysfunction was due to his BPH.  However, the record also shows that the November 2011 VA examiner also indicated that the Veteran had signs and symptoms due to ureterolithiasis which included bladder pain, dysuria, hematuria and voiding dysfunction.

As a result, on VA examination, the examiner should also specify which disability for the Veteran's voiding dysfunction constitutes the predominant symptomatology to afford the Veteran the opportunity to be rated with the most favorable outcome for his voiding dysfunction symptomatology.  

Once the examination has taken place, the AOJ should then determine if it would be more advantageous for the Veteran's voiding dysfunction to be based on his bladder urolithiasis disability or his BPH disability based upon the examination findings.  The AOJ should again be mindful that as both his urolithiasis disability and BPH disability are rated as a voiding dysfunction, a compensable rating for each of these disorders would violate the rule against pyramiding.  As a result, if appropriate, the AOJ should assign the disability rating for the disability which is most favorable to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  After the development requested above has been completed to the extent possible, the Veteran should also be scheduled for VA examinations before appropriate physician(s) to determine the current level of severity of his service-connected urolithiasis and BPH disabilities.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review in conjunction with this examination, and the examination reports should reflect review of these items. 

Any necessary studies or tests should be performed, and the examination report should comply with all appropriate protocols for rating the condition under 38 C.F.R. § 4.115b.  The examiner should obtain a detailed clinical history from the Veteran.

The examiner should specify which disability for the Veteran's voiding dysfunction constitutes the predominant symptomatology.

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected urolithiasis and BPH disabilities on his ability to work. 

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




